 1   MARK G. PARNES, State Bar No. 104775
     LUKE A. LISS, State Bar No. 247520
 2   DYLAN G. SAVAGE, State Bar No. 310452
     WILSON SONSINI GOODRICH & ROSATI
 3   Professional Corporation
     650 Page Mill Road
 4   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
 5   Facsimile: (650) 565-5100
     Email: mparnes@wsgr.com
 6   lliss@wsgr.com
     dsavage@wsgr.com
 7
     Attorneys for Respondents
 8   WILSON SONSINI GOODRICH & ROSATI,
     P.C. AND VERN NORVIEL
 9
     Joseph R. Re, State Bar No. 134479
10   Stephen W. Larson, State Bar No. 240844
     Baraa Kahf, State Bar No. 261144
11   KNOBBE, MARTENS, OLSON & BEAR, LLP
12   2040 Main St., 14th Floor
     Irvine, CA 92614
13   Telephone: (949) 760-0404
     Facsimile: (949) 760-9502
14   Email: Joe.re@knobbe.com
     Stephen.larson@knobbe.com
15   Baraa.kahf@knobbe.com
16
     Attorneys for Movant
17   PERSONAL GENOME DIAGNOSTICS, INC.

18                                 UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20                                        SAN JOSE DIVISION

21   PERSONAL GENOME DIAGNOSTICS, INC.,             )   CASE NO. 5:19-mc-80131-SVK
                                                    )
22                  Movant,                         )   [Action pending in United States District
                                                    )   Court for the District of Delaware, Case
23          v.                                      )   No. 1:17-cv-01623-LPS-CJB]
                                                    )
24   WILSON SONSINI GOODRICH & ROSATI,              )   STIPULATED [PROPOSED]
     AND VERN NORVIEL,                              )   PROTECTIVE ORDER
25                                                  )
                    Respondents.                    )
26                                                  )   Before: Magistrate Judge
                                                    )           Susan van Keulen
27                                                  )
                                                    )
28                                                  )
                                                    )

     STIPULATED [PROPOSED] PROTECTIVE ORDER,
     CASE NO. 5:19-mc-80131-SVK
 1          Pursuant to the Special Master’s Amended Report and Recommendations Regarding

 2   Discovery Dispute (“Special Master’s Report”), as adopted by the Court on February 20, 2020,

 3   Movant Personal Genome Diagnostics, Inc. (“PGDx”) and Respondents Wilson Sonsini Goodrich

 4   & Rosati, P.C. (“WSGR”) and Vern Norviel (together with WSGR, “Respondents”) enter into and

 5   respectfully submit for the Court’s approval the following Stipulated Protective Order Governing

 6   Materials Produced as “Attorneys’ Eyes Only” (“Protective Order”).

 7          1.      This Protective Order shall govern Respondents’ production of documents (the

 8   “Discovery Material”) solely for the purposes set forth in the Special Master’s Report. The

 9   documents constituting Discovery Material for purposes of this agreement are Bates-numbered:

10                  a. WSGR-SM000030-004183;

11                  b. WSGR-SM004185-008338;

12                  c. WSGR-SM008340-008462;

13                  d. WSGR-SM008734-008738;

14                  e. WSGR-SM008739-008742;

15                  f. WSGR-SM010947-011072; and

16                  g. WSGR-SM011264-011389.

17          2.      The Discovery Material subject to this Protective Order shall be stamped

18   “Attorneys’ Eyes Only” and shall be produced to and reviewed by PGDx’s outside counsel. Unless

19   otherwise ordered by the Court or permitted in writing by Respondents, PGDx’s outside counsel
20   shall not provide, disseminate, or characterize the Discovery Material to anyone else, including
21   any in-house counsel at PGDx, except that PGDx’s outside counsel is permitted to use the

22   Discovery Material at the depositions of Vern Norviel and Jeffrey Seidel, and in connection with

23   a motion seeking leave to use Discovery Material as evidence, as provided for in the Special

24   Master’s Report.

25                  a.     Outside counsel shall mean (i) counsel who has been retained by a Party for

26          the action captioned, Guardant Health, Inc. v. Personal Genome Diagnostics. Inc., 1:17-cv-

27          01623 (D. Del) (the “Delaware Action”) or this action and who is not a current employee of

28          the Party, and (ii) partners, associates, and employees of such counsel to whom it is


     STIPULATED [PROPOSED] PROTECTIVE ORDER,         -1-
     CASE NO. 5:19-mc-80131-SVK
 1            reasonably necessary to disclose the information for this litigation, including supporting

 2            personnel employed by the attorneys, such as paralegals, legal secretaries, and legal clerks.

 3            3.     Absent order of the Court or written permission by Respondents, the Discovery

 4   Material produced may be reviewed by PGDx’s outside counsel solely for the purposes set forth

 5   in the Special Master’s Report, and for no other purpose. The Discovery Material may not be

 6   used, disseminated, or characterized by PGDx’s outside counsel for any other purpose absent order

 7   of the Court or written permission by Respondents. The use of the Discovery Material as specified

 8   herein does not constitute waiver of any claim of privilege or work product protection that may

 9   exist.

10            4.     Likewise, the disclosure, production, dissemination, or characterization of

11   documents under this Protective Order, whether inadvertent or otherwise, shall not be a waiver of

12   any privilege or protection.

13            5.     Absent order of the Court, written permission by Respondents or a pending motion

14   seeking leave to use Discovery Material as evidence subject to this Protective Order, all Discovery

15   Material subject to this Protective Order shall be destroyed within twenty-one (21) days after the

16   scheduled depositions, and written confirmation shall be provided of the same. Absent order of

17   the Court or written permission by Respondents, Discovery Material shall not be quoted,

18   summarized, characterized, or attached to any document filed or submitted to the court in the

19   Delaware Action, this action, or any other action except in connection with a motion seeking leave
20   to use Discovery Material as evidence, as provided for in the Special Master’s Report.
21            6.     Absent order of the Court or written permission by Respondents, testimony given in

22   depositions referencing the Discovery Material shall also be designated and treated as “Attorneys’

23   Eyes Only,” and, absent further order of the Court or written permission by Respondents, shall be

24   covered by the provisions of this Protective Order.

25

26

27

28


     STIPULATED [PROPOSED] PROTECTIVE ORDER,            -2-
     CASE NO. 5:19-mc-80131-SVK
 1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   Dated: March 2, 2020                      WILSON SONSINI GOODRICH & ROSATI
                                               Professional Corporation
 3
                                               By: /s/ Luke A. Liss
 4                                                 Luke A. Liss
 5                                             650 Page Mill Road
                                               Palo Alto, CA 94304-1050
 6                                             Telephone: (650) 493-9300
                                               Facsimile: (650) 565-5100
 7                                             Email: lliss@wsgr.com
 8                                             Attorneys for Respondents
                                               WILSON SONSINI GOODRICH & ROSATI,
 9                                             P.C. AND VERN NORVIEL
10

11   Dated: March 2, 2020                      KNOBBE, MARTENS, OLSON & BEAR, LLP

12                                             By: /s/ Baraa Kahf
                                                    BARAA KAHF
13                                                  Baraa.kahf@knobbe.com
14                                             Attorneys for Movant
15                                             PERSONAL GENOME DIAGNOSTICS, INC.

16   PURSUANT TO STIPULATION, IT IS SO ORDERED.

17   Dated: March 3, 2020
                                               Hon. Susan van Keulen
18                                             United States Magistrate Judge
19
20
21

22

23

24

25

26

27

28


     STIPULATED [PROPOSED] PROTECTIVE ORDER,   -3-
     CASE NO. 5:19-mc-80131-SVK
 1                                       SIGNATURE ATTESTATION

 2           I, Luke A. Liss, am the ECF user whose identification and password are being used to file the

 3   foregoing Stipulated [Proposed] Protective Order. In compliance with Civil L.R. 5-1(i)(3), I hereby

 4   attest that each of the signatories identified above has concurred in this filing. Executed this 2nd day of

 5   March 2020, in Palo Alto, California.

 6                                                                 /s/ Luke A. Liss
                                                                LUKE A. LISS
 7                                                              lliss@wsgr.com
 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28


     STIPULATED [PROPOSED] PROTECTIVE ORDER,              -4-
     CASE NO. 5:19-mc-80131-SVK
